TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00044-CR



                                      David McDade , Appellant

                                                   v.

                                    The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
            NO. 2023270, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant=s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                                __________________________________________

                                                Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion

Filed: February 27, 2003

Do Not Publish